DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2021 has been entered.
Response to Amendment
The amendment filed on 01/25/2021 is entered and acknowledged by the Examiner. Claims 1, 9, and 17-20 have been amended. Claims 2-3 have been canceled. Non-elected claims 9-15 and 20 remain withdrawn from further reconsideration. Claims 1, 4-8 and 16-19 are currently pending in the instant application. 
The objection of claim 17 due to minor informality is withdrawn in view of Applicant’s amendment.
The rejection of claims 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 3-8, and 16-19 under 35 U.S.C. 103 as being unpatentable over Albaugh (US 2016/0017185 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Fumihiro (JPS 6383735 A) is withdrawn in view of Applicant’s instant canceled claims.
The rejection of claims 1, 4, 6, 7 and 16-19 under 35 U.S.C. 103 as being unpatentable over Fumihiro (JPS 6383735 A) is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fumihiro (JPS 6383735 A).
Regarding claims 1 and 4-5, Fumihiro discloses metal core body particles (the claimed particulate body) coated with an organopolysiloxane coating material (See Abstract).
Fumihiro discloses that the metal core body particles include copper metal (See Abstract). Copper metal is well known metal that is prone to oxidation upon exposure to an ambient environment as recited in amended claim 1. The copper (Cu) core body particle of Fumihiro fulfills the claimed particulate body 
Fumihiro does not disclose the polymeric coating originates as a gas, which has a higher vaporization temperature than a base coating temperature of the particulate as recite in claim 1.
 the polymeric coating material and copper particulate body of Fumihiro discloses are structurally same components as claimed. Therefore, the vaporization temperature of the PDMS coating material would be higher than the copper core body particulate. With regards to the recitation of the polymeric coating originates as a gas. Applicant has not provided criticality for the original of the polymer coating (PDMS) in a gas phase as compared to the PDMS of Fumihiro. Therefore, a person skilled in the art would have a reasonable expectation that the structurally same PDMS (the claimed polymer coating material) of Fumihiro would provide the same or substantially same coating result as compared to the claimed PDMS as originates as a gas.
Regarding claim 6, Fumihiro discloses that the copper core body particle (claimed particulate) is coated with the same polymeric material, i.e., polydimethylsiloxane (PDMS), as claimed (See claim 3 above). Therefore, an improvement such as greater flowability to the PDMS-coated particle of Fumihiro over  particle of Fumihiro is coated with the polymeric coating as claimed. As a result, the PDMS-coated particle of Fumihiro fulfills the claimed particulate feedstock. It has been held that structurally similar compounds, i.e., PDMS-coated copper particle, are generally expected to have similar properties (flowability). In re Gyurik, 596 F. 2d 1012,201 USPQ 552.
Regarding claim 7, Fumihiro discloses that the copper core body particle (claimed particulate) is coated with the same polymeric material, i.e., polydimethylsiloxane (PDMS), as claimed (See claim 3 above). Therefore, an improvement such as brightness to the PDMS-coated particle of Fumihiro over uncoated particle would have been achieved because the particle of Fumihiro is coated with the polymeric coating as claimed. As a result, the PDMS-coated particle of Fumihiro fulfills the claimed particulate feedstock. It has been held that structurally similar compounds, i.e., PDMS-coated copper particle, are generally expected to have similar properties (brightness). In re Gyurik, 596 F. 2d 1012,201 USPQ 552.
Regarding claim 8, Fumihiro discloses an organopolysiloxane coated metal core body particle wherein the metal can be selected from copper metal and the organopolysiloxane can be PDMS as claimed (See Abstract). Therefore, the Fumihiro 
Regarding claims 16-17, Fumihiro discloses that the organosiloxane material coats metallic core body particle (See Abstract). The coating of the metallic core body particle by organosiloxane material would encapsulate the particle (particulate body) as claimed. 
Regarding claims 18-19, Fumihiro discloses that the organosiloxane material coats metallic core body particle (See Abstract). The coating of the metallic core body particle with organosiloxane material (polymeric coating) is a deposition of organosiloxane material onto the surface of the metallic core body particle; thus, organosiloxane material would substantially coat the entire surface of the metallic core body particle. Regarding the phrase “condensed over…the surface of the metallic core body particle”. This limitation is considered as a process limitation in a product claim. As such, the process limitation of a product claim is not given patentable weight. It has been held by the court that the patentability of a product (i.e. PDMS-coated copper particle) does not depend on its method of production (i.e. condensing PDMS over the surface of copper 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive.
At pages 8-9 of the remark, Applicant argues that Fumihiro is not an analogous art to the present invention. Applicant stated that Fumihiro is directly to methods of coating particles in resin for the development of latent images. The present application, as evidenced by at least the preamble of claim 1, is directed to a particulate for an additive manufacturing technique. No reasonable person having ordinary skill in the art 
The preamble of claim 1 has not patentable weight. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Therefore, it is not necessary that Fumihiro recites the same purpose of a process or the intended use of a structure recited in the preamble in order to render the claim obvious. Moreover, amend claim 1 is drawn to a particulate comprising a PDMS polymer coating disposed over the surface of elemental copper particulate body. It is irrelevant if the Fumihiro is analogous to the purpose of a process or the intended use of a structure additive manufacturing. Fumihiro discloses a structurally same or similar particulate, i.e., a particle comprises a PDMS coated over a surface of copper core body, which renders the claimed facie case of obviousness exists.
At pages 9-10 of the remark, Applicant argues that Fumihiro does not suggests a final product that has been coated by condensation to allow for a thinner coating than traditional techniques; thereby, preventing polymeric material from becoming incorporated into the article particle. The Examiner respectfully disagrees with the Applicant's remark. It’s noted that the claimed invention does not recite or required the final product to have a thinner coating than traditional techniques; thereby, preventing polymeric material from becoming incorporated into the article particle as argued. Therefore, Fumihiro need not disclose such properties after coating in order to render the invention obvious. The claimed invention is drawn to a product and is not limited to the process of condensation (such that the coating originates as a gas) to form thinner coating to provides particular properties after coating as argued. Therefore, the patentability of the product does not depend on its method of production. 
At page 10 of the remark, Applicant argues that the recitations in claim 1 is not obvious, are in fact structural differences, and that one having ordinary skill in the art would appreciate the benefits of the claim recitations over the cited references. Therefore, the claim recitations indeed have 
Based on the above rationale, the rejection over Fumihiro is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761